Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The applicant’s amendments have overcome the rejections based on 35 USC section 112a.  The service interface template is now claimed in a conceptual manner in which it is disclosed.  The invention is now claimed for the perspective of the technical features that implement the service interface template.  The second enablement issue has been addressed because it is now clear from the scope of the claims that the invention is directed towards the management of the relationship between the enterprise and the mobile service provider rather than the actual implementation of the services.  The previously applied Samdanis reference taught managing parameters for resources as a whole of a service provider but Samdanis did not teach or suggest managing parameters with respect to individual service functions that are selectable.  U.S. Patent Application Publication Numbers 2013/0303114, 2013/0176975, 2013/0267229, 2020/0015158, 2019/0259092, and 2018/0270363 all taught similar architectures for allowing a enterprise to share a mobile operator with other enterprises but they did not teach or suggest the management of service functions in the manner claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442